DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Aochi  [JP2602122].

Regarding claim 1: Aochi discloses a mounting structure of a transmission actuator of an automatic vehicle driving device comprising:
a frame (mounting bar 3a, 3b) settled above a driver’s seat of a vehicle;
a first actuator (24a) supported by the frame and having a first actuator rod that moves in a vehicle width direction;
a bracket (49, 50) fixed to the first actuator rod (46a) and having a mounting surface (top surface of 50) that is parallel to a longitudinal direction of the first actuator rod;

a lock mechanism (52, 53, 54) structured by a lock pin (56) provided at the bracket and a lock hole (51) provided at a case of the second actuator (55, 57, 58)  and detachably fixing the second actuator to the bracket  (49, 50) with the second actuator being in either one of two different mounting attitudes that are different by 180 degrees, wherein the bracket (49, 50) has the mounting surface and two parallel guide surfaces that stand from both sides of the mounting surface, and the case of the second actuator is fitted between the two guide surfaces.

Regarding claim 2: Aochi discloses wherein the lock mechanism is a screw type lock mechanism that tightens the second actuator in an axial direction of the lock pin by a turning operation of the lock pin (“… the actuator 55 is configured to advance and retreat the slide arm 58 by the rotation of a screw shaft (not shown) by a servo motor 57. 59 is a shift lever attached to the tip of the slide arm 58…”, see translation) the lock mechanism has, at an end of the lock pin, a knob structured to allow the turning operation with fingers.

Regarding claim 3: Aochi discloses wherein the bracket (49, 50) is rotatably supported at a top end of the first actuator rod with a rotation axis that is parallel to a longitudinal direction of the first actuator rod being a center.

Regarding claim 4: Aochi discloses wherein the first actuator (24a) is detachably fixed to the frame (3a, 4b) so as to be able to be changed to a first mounting attitude in which the bracket is located at a left side of the frame or a second mounting attitude in which the bracket is located at 

Regarding claim 5: Aochi discloses wherein a height adjustment mechanism (42) that can change a fixing height position of the second actuator with respect to the first actuator rod is provided between the first actuator rod and the second actuator.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    828
    955
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658